Citation Nr: 1612601	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a head injury, claimed as headaches.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to December 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head injury, claimed as headaches.  In a February 2014 Board decision, the claim was reopened and remanded for additional evidentiary development.  The matter is now again before the Board for adjudication.

The Veteran requested a hearing before the Board in relation to the claim on appeal, but later cancelled that request.

The record before the Board includes the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

In October 2015, the Veteran filed a VA Form 21-526b, claiming entitlement to an increased rating for the service-connected asthma and bilateral hearing loss and claiming entitlement to service connection for irritable bowel syndrome.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current headache disorder is related to his active service.


CONCLUSION OF LAW

A headache disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for residuals of a head injury, which is claimed as a headache disorder.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a current headache disorder as a result of an in-service head injury.  He reports that he hit his head on a water tight door in service.  See original November 2007 claim.  The Veteran's service treatment records indeed show treatment for a laceration to the head in February 1970.  The Veteran, in fact, is service connected for the scar related to that injury.  The question in this case is whether he has a current headache disorder as a result of the confirmed in-service incident.

In October 2010, the Veteran submitted a statement indicating his headaches started right after the injury and reporting that he still had them.  Post-service treatment records from various private healthcare facilities show ongoing treatment for headaches as early as 1984.  A VA examiner in April 2014 also confirmed the existence of a headache disorder.  Thus, the evidence shows the existence of a current disability.

As for causation, there are several opinions obtained during the pendency of this claim finding it less likely than not that the Veteran's headaches are related to active service.  The April 2014 VA examiner suggested that records dated from 1983 to 1991 included no evidence of headaches.  This is an incorrect report of the Veteran's medical history.  Private records indeed show treatment for headaches as early as November 1984 and periodically from that time to the present.  Thus, the April 2014 opinion lacks probative value due to its reliance upon an inaccurate report of the Veteran's medical history.  An opinion or examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derminski, 1 Vet. App. 121, 124 (1991).  Further, the examiner ignored the Veteran's observation that he experienced headaches at the time of the in-service injury and ever since.  Ignoring such evidence also renders the report inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  

In May 2015, a VA physician's assistant submitted an opinion, which was later signed by a neurologist.  This opinion, like the earlier VA examiner's opinion, found it less likely as not that the current headache disorder was incurred in service, to include due to the February 1970 head injury.  The physician's assistant merely concluded that any headaches in service subsequent to the 1970 injury were not due to the original head trauma.  The report then skips to a 2008 report of headaches in treatment records, with no mention of the Veteran's report of ongoing headaches since the incident in service and no mention of the multitude of notations of headache treatment following the Veteran's separation from service and prior to 2008.  Thus, the May 2015 opinion is inadequate for the same reasons the April 2014 opinion was inadequate.  

Due to the inadequacies of the earlier opinions, the Board sought an opinion from a Veterans Health Administration neurologist.  

In October 2015, a VA neurologist provided yet another negative nexus opinion.  This opinion did summarize the clinical evidence existing in the record since 1984 and also ultimately found it less likely as not that the current headache disorder is related to the in-service head injury.  Like the other opinions, however, this opinion failed to consider the Veteran's competent and credible statements indicating he experienced a headache at the time of the in-service injury and ever since.  

In March 2016, the same VA neurologist completed a supplemental opinion.  The physician stated that he did not question that the Veteran's reports of that he had had headaches since the in-service injury.
.  The physician, however, went on to state, "To have symptoms declare themselves decades afterwards is unusual and possibly related to independent development of headaches.  Thus, I feel that the probability of his headaches being the result of his in-service head injury is not 50 percent or greater."  This rationale suggests the initial post-service headaches manifested "decades afterwards," which seemingly disregards the Veteran's ongoing report of experiencing headaches at the time of the injury and ever since.  

Thus, in the March 2016 report, the physician recognizes the report of ongoing symptoms and then ignores that report when rendering the opinion.  Such disregard of the facts deems this aspect of the opinion inadequate and lacking probative value.  The physician, however, goes on to clearly indicate that some probability exists that the Veteran's current headache disorder resulted from the in-service head injury.  "Potentially the Veteran minimized his early symptoms, and they did not fully manifest until much later.  Such medical conditions worsen with age.  Thus, his actions are not necessarily inconsistent with how a Veteran in his circumstance would behave."

In sum, the several negative nexus opinions in this case lack probative value due to inaccurate reporting of the Veteran's medical history and lack of consideration of competent and credible lay statements.  The most recent opinion, however, includes a finding, with a well-reasoned rationale, accepting that the current headaches had been present since service and indicating that that the current headache disorder could be causally connected to the in-service head injury and the headaches the Veteran has experienced ever since.  Regardless of cause, service connection would be warranted for a headache disorder having its onset in active service.

The evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for a headache disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for residuals of a head injury, claimed as headaches, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


